Claims 1-7, 9-10, 15-21, 23-24 and 29-30 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “amino acid is present in the composition in an amount ranging from about 0.01% to about 2% by weight”.  There is insufficient antecedent basis for this limitation in the claim, because claim 4 recites a range (0.01 to 2%) which is falls outside the range (0.05% to 5%) in claim 1. Correction is required.
Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 15-21, 23-24 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Machover et al. (US 2019/0201309 A1).
Machover et al. (US’ 309 A1) teaches a hair treatment composition comprising amino acids in the amounts of 0.01% to about 5% which is overlapped with the claimed range as claimed in claims 1 (a), 4 , 15(a), 18 and 30(a) (see page 4, paragraph, 0053), wherein the amino acids include taurine and glycine as claimed in claims 2-3 and 16-17 (see page 4, paragraph, 0050), wherein the composition also comprises carboxylic acids in the amounts of 0.01% to 3% as claimed in claims 1(b), 7, 15(b), 21 and 30 (b) (see page 4, paragraph, 0060), wherein the carboxylic acids include citric acid as claimed in claims 5-6 and 19-20 (see 4, paragraphs, 0058-0059) and wherein the composition also comprises monoethanolamine in the amount of 2% to 11% which is overlapped with the claimed range as claimed in claims 1((c), 15(c) and 30 (c) (see page 9, paragraph, 0141-0145), wherein the composition also comprises fatty alcohols (fatty compounds), nonionic surfactants and amphoteric surfactants as claimed in claims, 1(d), (1e),  9 -10, 23-24 and 30 (see page 10, paragraph, 0158, page 13, paragraph, 0187 and page 16, paragraph, 0216), wherein the composition also comprises solvents as claimed in claims 1(f), 15(f) and 30(f) (see page, 14, paragraph, 0204). Machover et al. (US’ 309 A1) also teaches a method for treatment hair comprising mixing the composition as described above with a developer composition prior to application to the hair (see page 17, paragraph, 0231) and wherein the developer composition comprising oxidizing agents as claimed in claim 15 (see page 5, paragraph, 0065) and wherein the oxidizing agents include hydrogen peroxide (peroxide) and persulfates as claimed in claim 29 (see page 5, paragraphs, 0062-0064), wherein the treatment composition has a pH above 7 as claimed in claim 1 (see page 9, paragraph, 0146) and wherein the pH of the composition resulting from mixing the treatment composition and the developer composition may range from about 7 to about 8 which is closer the claimed range as claimed in claim 15 (see page 17, paragraph, 0228).
The instant claims differ from the teaching of Machover et al. (US’ 309 A1) by reciting a hair treatment composition and a method comprising ingredients having amounts in claimed ranges.
However, Machover et al. (US’ 309 A1) teaches a hair treatment composition and a method comprising ingredients having amounts in ranges that overlapped with the claimed ranges.
Therefore, in view of the teaching of Machover et al. (US’ 309 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of the ingredients in the composition so as to get the maximum effective amounts. The person of ordinary skill in the art would expect such a treatment composition to have similar properties to those claimed, absent unexpected results.
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761